TO: Clerk’s Office
     UNITED STATES DISTRICT COURT
     EASTERN DISTRICT OF NEW YORK
________________________________________

     APPLICATION FOR LEAVE
   TO FILE DOCUMENT UNDER SEAL

                                                                                           A) If pursuant to a prior Court Order:
********************************                                                           Docket Number of Case in Which Entered:___________________
UNITED STATES OF AMERICA
                                                                                           Judge/Magistrate Judge:__________________________________
                                                                                           Date Entered:___________________________________________
              -v.-                                    21-MJ-329
         -v.-                                         _____________________
STUART CONKLIN                                        Docket Number

********************************
                                                                                           B) If a new application, the statute, regulation, or other legal basis that
SUBMITTED BY: Plaintiff____ Defendant____ DOJ ____
                                               ✔                                           authorizes filing under seal
Name:__________________________________________
       F. Turner Buford
Firm Name:______________________________________
           U.S. Attorney's Office, E.D.N.Y.                                                __________________________________________________________
                                                                                           Ongoing criminal investigation.
Address:_________________________________________
           271A Cadman Plaza East                                                          __________________________________________________________
________________________________________________
           Brooklyn, NY 11201
Phone Number:___________________________________
                (718) 254-6483                                                             ORDERED SEALED AND PLACED IN THE CLERK’S OFFICE,
E-Mail Address:___________________________________
                turner.buford@usdoj.gov                                                    AND MAY NOT BE UNSEALED UNLESS ORDERED BY
                                                                                           THE COURT.
INDICATE UPON THE PUBLIC DOCKET SHEET: YES               NO ✔ __
If yes, state description of document to be entered on docket sheet:                       DATED: Brooklyn                          , NEW Y
                                                                                                                                          YORK

__________________________________________________                                              3/16/2021
                                                                                           _________________________________________________________
                                                                                                                      ____________

__________________________________________________                                         U.S. MAGISTRATE JUDGE

                                                                                           RECEIVED IN CLERK’S OFFICE___________________________
                                                                                                                            DATE
MANDATORY CERTIFICATION OF SERVICE:
A.) ___ A copy of this application either has been or will be promptly served upon all parties to this action, B.) ___ Service is excused by 31 U.S.C. 3730(b), or by
the following other statute or regulation:______; or C.) ____This
                                                          ✔       is a criminal document submitted, and flight public safety, or security are significant concerns.
(Check one)
                                                                                                                                                                         Case 1:21-mj-00329-RER Document 1 Filed 03/16/21 Page 1 of 10 PageID #: 1




                           March 16, 2021
                           __________________                  ______________________________
                              DATE                                      SIGNATURE
  Case 1:21-mj-00329-RER Document 1 Filed 03/16/21 Page 2 of 10 PageID #: 2




RTP:FTB
F. #2019R01130

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------X

UNITED STATES OF AMERICA                              COMPLAINT AND
                                                      AFFIDAVIT IN SUPPORT
           - against -                                OF APPLICATION FOR AN
                                                      ARREST WARRANT
STUART CONKLIN,
                                                      (49 U.S.C. § 21311)
                         Defendant.
                                                      21-MJ-329
---------------------------X

EASTERN DISTRICT OF NEW YORK, SS:

              ROBERT J. STANEK, being duly sworn, deposes and states that he is a

Special Agent with the United States Department of Transportation, Office of Inspector

General (“DOT-OIG”), duly appointed according to law and acting as such.

              On or about April 26, 2019, within the Eastern District of New York, the

defendant STUART CONKLIN did knowingly and willfully make a false entry in a record or

report required to be made or preserved under Title 49, United States Code, Section 20101 et

seq., and destroyed, mutilated, changed, or by other means falsified such a record or report,

and made or preserved such a record or report in violation of a regulation prescribed or order

issued under Title 49, United States Code, Section 20101 et seq.

               (Title 49, United States Code, Section 21311)
  Case 1:21-mj-00329-RER Document 1 Filed 03/16/21 Page 3 of 10 PageID #: 3

                                                                                                 2

                 The source of your deponent’s information and the grounds for his belief are

as follows:1

                 1.     I am a Special Agent with DOT-OIG and have been since 2000.

Through my work as a special agent, I have been involved in the investigation of numerous

cases involving crimes within the jurisdiction of the United States Department of

Transportation. I am familiar with the facts and circumstances set forth below from my

participation in the investigation; my review of the investigative file, including various

documents and reports; and from reports of other law enforcement officers involved in the

investigation.

                 2.     The DOT-OIG, along with the Office of Inspector General for the

Metropolitan Transportation Authority (“MTA-OIG”) and the Metropolitan Transportation

Authority Police Department (“MTA-PD”), have been conducting an investigation of a train

derailment that occurred on the Long Island Rail Road (“LIRR”) at approximately 3:00 a.m.

on May 25, 2019. The derailment occurred at the Speonk Interlocking branch of the LIRR

when the front of an eastbound train (train #8700) sideswiped the rear of a westbound train

(train #5785) that had pulled onto a sidetrack to permit the eastbound train to pass by on the

main track. The rear of the westbound train had not cleared the main track when the

eastbound train attempted to pass, which resulted in a collision that led to the derailment of

both trains.




       1
               Because the purpose of this Complaint is to set forth only those facts necessary
to establish probable cause to arrest, I have not described all the relevant facts and
circumstances of which I am aware.
  Case 1:21-mj-00329-RER Document 1 Filed 03/16/21 Page 4 of 10 PageID #: 4

                                                                                                  3

               3.      After the derailment, the Signal Department of the LIRR conducted an

investigation and determined that the root cause of the accident was a signal failure on the

sidetrack onto which the westbound train had pulled. Specifically, the Signal Department

concluded that, even though the westbound train was on the sidetrack in close proximity to

the main line, this information failed to register electronically in the LIRR signal system,

which indicated instead that the westbound train had cleared the main line with sufficient

space for the eastbound train to pass. Based on its investigation, the Signal Department

attributed the signal failure to a broken rail bond (the “SK2 Rail Bond”), which is an

electronic jumper around a joint in the rails of a track to ensure continuity of conductivity for

signal currents. As a result of the break, the portion of the sidetrack that held the rear of the

westbound train did not register in the LIRR signal system as occupied, which in turn had the

effect of indicating that the eastbound train was clear to proceed even though there was not

enough space for it to pass the westbound train.

               4.      Based on a review of records, including a test form, and discussions

with members of the LIRR Signal Department, the SK2 Rail Bond had been purportedly

inspected prior to the derailment on April 26, 2019 by Stuart Conklin, a Signal Inspector

with the LIRR. The test form, which had been signed by Conklin, indicated that the “Rail

Bonds” for track circuit “2-B1TR” at the location “SK2” had “pass[ed]” inspection on April

26, 2019. The SK2 Rail Bond was the rail bond that was subsequently found broken by the

LIRR Signal Department after the derailment. Instructions included on the test form

describe the “test procedure” to be used for inspecting rail bonds. That procedure directs the

inspectors to “[v]isually inspect all rail bonds on all track circuits within the limits of all

interlockings. To ensure bond wire integrity – apply pressure to bond wires to ensure proper
  Case 1:21-mj-00329-RER Document 1 Filed 03/16/21 Page 5 of 10 PageID #: 5

                                                                                                    4

connectivity.” The test form further directs that the rail bond inspections (along with certain

other tests) are to be performed every 90 days.

                5.        The test form is required to be completed and maintained by LIRR to

comply with safety regulations promulgated and administered by the Federal Railroad

Administration (“FRA”), which is an agency within the United States Department of

Transportation. The back of the test form references 49 C.F.R. § 234.271, which states:

“Insulated rail joints, bond wires, and track connections shall be inspected at least once every

three months.” That regulation was promulgated by the United States Secretary of

Transportation pursuant to authority granted to the Secretary by Title 49, United States Code,

Section 20101 et seq., including, among other provisions, 49 U.S.C. § 20103(a) (“The

Secretary of Transportation, as necessary, shall prescribe regulations and issue orders for

every area of railroad safety . . . .”) and 49 U.S.C. § 20107(a)(1) (“To carry out this part, the

Secretary of Transportation may take actions the Secretary considers necessary, including . . .

requir[ing] the production of documents . . . and prescrib[ing] recordkeeping and reporting

requirements . . . .”).

                6.        DOT-OIG agents have reviewed records associated with Stuart

Conklin’s employment by LIRR. Those records include a handwritten letter of resignation

signed by Conklin and dated May 31, 2019 – approximately six days after the derailment.

                7.        On or about December 13, 2019, DOT-OIG agents conducted an

interview of an employee of the LIRR (“LIRR Employee No. 1”). LIRR Employee No. 1

was assigned to work at the Speonk Interlocking branch from approximately the beginning of

March 2019 to the beginning of May 2019. LIRR Employee No. 1 said in sum, substance,

and relevant part, that he recalled Conklin’s conducting rail bond inspections in late April
  Case 1:21-mj-00329-RER Document 1 Filed 03/16/21 Page 6 of 10 PageID #: 6

                                                                                             5

2019, but that, during that process, LIRR Employee No. 1 observed Conklin cease

conducting the inspections before reaching the SK-2 Rail Bond.

              8.     As part of the investigation, DOT-OIG agents have obtained certain

video footage from cameras maintained by the LIRR at the Speonk Interlocking branch. I

and other agents have reviewed the footage, including footage from a camera that shows the

SK-2 location on April 26, 2019 – the day on which Conklin purportedly performed the

inspection of the relevant rail bond. DOT-OIG agents have reviewed employee work time

information provided by the LIRR that shows that Conklin purportedly worked a 6:00 a.m. to

2:00 p.m. shift that day. At no time on that day during the 6:00 a.m. to 2:00 p.m. work shift

does the footage show Conklin (or anyone else) performing an inspection of the SK2 Rail

Bond.

              9.     DOT-OIG agents have reviewed email communications for certain

LIRR employees from on and around the time of the derailment. Those emails indicate that,

following the derailment, LIRR employees undertook to re-inspect certain pieces of LIRR

equipment that had previously been purportedly inspected by Stuart Conklin. According to

the emails, those re-inspections identified other instances in which bonding wires were either

broken or in poor condition – observations that were not included on the most recent

inspection forms for the same bonds completed by Conklin. As with the test form described

above, these inspection forms were required to be completed and maintained by LIRR to

comply with safety regulations promulgated and administered by the FRA.

              10.    In addition, location information for Stuart Conklin’s cellphone and

other evidence show that Conklin was absent from his duty station during work shifts on

multiple occasions. On January 22, 2020, the Honorable Cheryl L. Pollak, Chief United
  Case 1:21-mj-00329-RER Document 1 Filed 03/16/21 Page 7 of 10 PageID #: 7

                                                                                                6

States Magistrate Judge, signed a search warrant authorizing the receipt of location

information, including cell site data, for a cellphone subscribed to by Conklin (the “Conklin

Phone”). I have reviewed the records provided by the service provider for the Conklin

Phone in response to the warrant and compared them with other information, including

Conklin’s time records, work assignments, inspection forms, and other records and materials.

My review of the records shows multiple other instances in which the Conklin Phone was not

at an LIRR location when he was supposed to be.

              11.    For example, an LIRR “Daily Labor Distribution Report” dated March

19, 2019 showed Conklin scheduled to work from 6:00 a.m. through 2:00 p.m., to be

followed by an overtime shift from 4:00 p.m. to 8:00 p.m. Location data for the Conklin

Phone showed that the Phone was located near Ronkonkoma, New York and used in

connection with telephone calls at approximately 7:09 p.m.; 7:10 p.m.; and 7:34 p.m. Based

on discussions with LIRR personnel, I am not aware of any work-related reason for Conklin

to have been in Ronkonkoma at those times.

              12.    Another LIRR “Daily Labor Distribution Report” dated March 22,

2019 indicated that Conklin was scheduled to work from 6:00 a.m. to 2:00 p.m. that day and

then to work an overtime shift from 4:00 p.m. to 8:00 p.m. the same day. Based on

discussions with LIRR personnel, I understand that the overtime shift was required so that

Conklin could check certain LIRR locations for vandalism. LIRR personnel have provided

me with a copy of a handwritten note dated March 26, 2019 and signed by Conklin. In the

note, Conklin wrote that, beginning at 4:30 p.m. on March 22, 2019, he started checking

various LIRR locations for vandalism, starting with “SK2,” which I understand to be a
Case 1:21-mj-00329-RER Document 1 Filed 03/16/21 Page 8 of 10 PageID #: 8
                Case 1:21-mj-00329-RER Document 1 Filed 03/16/21 Page 9 of 10 PageID #: 9
AO 442 (Rev. 11/11) Arrest Warrant



                                         UNITED STATES DISTRICT COURT
                                                                      for the
                                                          Eastern District
                                                      __________   Districtofof
                                                                             New  York
                                                                                __________

                  United States of America
                             v.                                         )
                                                                        )        Case No.    21-MJ-329
                                                                        )
                      STUART CONKLIN                                    )
                                                                        )
                                                                        )
                            Defendant


                                                          ARREST WARRANT
To:      Any authorized law enforcement officer

         YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person to be arrested)      Stuart Conklin                                                                                          ,
who is accused of an offense or violation based on the following document filed with the court:

u Indictment              u Superseding Indictment             u Information        u Superseding Information             ✔ Complaint
                                                                                                                          u
u Probation Violation Petition               u Supervised Release Violation Petition          u Violation Notice          u Order of the Court

This offense is briefly described as follows:
  False Inspection Report (49 U.S.C. s. 21311)




Date:         03/16/2021
                                                                                               Issuing
                                                                                                  uing officer’s signature
                                                                                                                 sig

City and state:       Brooklyn, NY                                                      Hon. Ramon E. Reyes, Jr., U.S.M.J.
                                                                                                 Printed name and title


                                                                      Return

           This warrant was received on (date)                              , and the person was arrested on (date)
at (city and state)                                               .

Date:
                                                                                              Arresting officer’s signature



                                                                                                 Printed name and title
              Case 1:21-mj-00329-RER Document 1 Filed 03/16/21 Page 10 of 10 PageID #: 10
AO 442 (Rev. 11/11) Arrest Warrant (Page 2)




                      This second page contains personal identifiers provided for law-enforcement use only
                      and therefore should not be filed in court with the executed warrant unless under seal.

                                                      (Not for Public Disclosure)

Name of defendant/offender:
Known aliases:
Last known residence:
Prior addresses to which defendant/offender may still have ties:


Last known employment:
Last known telephone numbers:
Place of birth:
Date of birth:
Social Security number:
Height:                                                                Weight:
Sex:                                                                   Race:
Hair:                                                                  Eyes:
Scars, tattoos, other distinguishing marks:



History of violence, weapons, drug use:


Known family, friends, and other associates (name, relation, address, phone number):


FBI number:
Complete description of auto:


Investigative agency and address:


Name and telephone numbers (office and cell) of pretrial services or probation officer (if applicable):



Date of last contact with pretrial services or probation officer (if applicable):
